Citation Nr: 0804289	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  07-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shin injury, including scars.

2.  Entitlement to service connection for residuals of a left 
shin injury, including scars.

3.  Entitlement to service connection for residuals of injury 
to the left index finger.

4.  Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance or based on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg in which service connection for residuals 
of right and left shin injuries, to include scars, and for 
residuals of injury to the left index finger were denied, and 
in which entitlement to SMP based on the need for aid and 
attendance or on being housebound was denied.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in January 2008.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
residuals of right shin injury, including a scar, are the 
etiological result of active service.

2.  A preponderance of the evidence is against a finding that 
the veteran manifests a left shin disability as the 
etiological result of active service.

3.  A preponderance of the evidence is against a finding that 
residuals of left index finger injury, to include Heberden's 
nodes, are the etiological result of active service.

4.  The veteran is not blind or nearly blind or a patient in 
a nursing home; his disabilities do not render him so 
helpless as to need regular aid and attendance in the 
activities of daily living; he is not incapacitated 
physically or mentally such that he needs aid and attendance 
in order to protect him from the hazards or dangers of his 
daily environment; he is not bedridden or permanently 
housebound.  He does not have a disability rated 100 percent 
disabling.


CONCLUSIONS OF LAW

1.  A right shin disability, to include a painful scar 
(claimed as residuals of injury to the right shin including 
scars), was not incurred as the result of active service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  
§ 3.303 (2007).

2.  A left shin disability, to include a scar (claimed as 
residuals of injury to the left shin including scars) was not 
incurred as the result of active service. 38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  § 3.303 
(2007).

3.  A left index finger disability, to include Heberden's 
nodes (claimed as residuals of injury), was not incurred as 
the result of active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 3.309 
(2007).

4.  The criteria for special monthly pension based on either 
the need for aid and attendance or by reason of being 
housebound have not been met. 38 U.S.C.A. §§ 1541, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.3.351, 3.352(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran avers that he sustained injury to his shins and 
left index finger during active service.  He has stated and 
testified that he cut his shins on coral while carrying 
equipment on two separate occasions.  He sustained injury to 
his left finger when a crane was lowering an engine that 
needed repair and a bolt came loose and the load shifted 
crushing his hand.  During this time, the veteran testified, 
he was stationed on an island in the Philippines.  His unit 
had no medical facilities and he received treatment, 
including suturing for cuts and laceration, at the medical 
facilities of a nearby construction battalion.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In the present case, service records establish that the 
veteran served in the Philippines, consistent with the 
veteran's claims.  However, service medical records are 
silent as to any injury to the shins or left hand.  There are 
no reports of injury, complaints or treatment involving his 
lower extremities or hands.  His reports of examination at 
entrance into and discharge from active service reflect no 
complaints, defects, diagnoses or other findings concerning 
his extremities or skin except for a one-inch scar on his 
left shin on the entrance examination.  

Thereafter, it is not until 2006 that the medical evidence 
shows complaints of or treatment for right and left shins or 
the left finger.  VA treatment records dated in November 2006 
reflect complaints of pain in the right and left shin, and in 
the left index finger and objective observations of a 
minimally tender scar on the right shin and tenderness in the 
left index finger, and findings of Heberden's nodes in both 
hands.  No findings were made with regard to the left shin.

The veteran testified that he had not received any treatment 
post-service for his right and left shins, and that he had 
not received treatment for his left finger until his primary 
VA doctor looked at it.  He testified that the physician did 
not diagnose any condition for his shin and finger problems, 
but that she looked at them and made a recommendation.  These 
records have been obtained and are of record.  The veteran 
did not identify any other treatment following service for 
his claimed conditions.

Concerning the right shin and left index finger disabilities, 
the medical evidence establishes that the veteran manifests a 
tender scar on the right shin and tenderness in the left 
index finger with Heberden's nodes.  The physician assessed 
residuals of injury to the right shin and left index finger 
in service.  However, for reasons explained below, her 
opinion is not found to be probative.

First, the physician gave no rationale for her opinion and 
there is nothing to indicate that the physician reviewed the 
veteran's claims file, to include his service medical 
records.  It would appear, therefore, that the opinion was 
based on a history of inservice injury as reported by the 
veteran.  Yet, as above noted, service medical records reveal 
no such injury to the right shin and left index finger.  
Moreover, although on the service separation examination the 
veteran reported treatment for other conditions during 
service, he made no mention of treatment for a shin or left 
finger problem.  VA outpatient treatment records of April and 
November 2005 also make no reference to the claimed 
disabilities, and it was not until after the veteran filed 
the current claim that he referred to them in a treatment 
record.  The Board finds the history the veteran provided to 
the physician to be inaccurate and lacking in credibility.  
Thus, in the present case, this opinion cannot be probative.  
See Grover v. West, 12 Vet. App. 109, 112 (1999); Miller v. 
West, 11 Vet. App. 345, 348 (1998).  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The veteran argues that his statement as to his injuries 
ought to be accepted as competent lay testimony, as he served 
during combat.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2007).  Yet, while the veteran testified that he stood guard, 
he did not testify that he himself served in combat or that 
any of these claimed injuries occurred during combat.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  
Thus, 38 U.S.C.A. § 1154 does not apply.

Second, the medical evidence contains evidence against a 
finding that the left finger disability is the result of 
active service.  Heberden's nodes, which was diagnosed in 
both the veteran's hands, are defined as "small hard 
nodules, formed usually at the distal interphalangeal 
articulations of the fingers, produced by calcific spurs of 
the articular cartilage and associated with interphalangeal 
osteoarthritis.  Heredity is an important etiologic factor."  
Dorland's Illustrated Medical Dictionary (Dorland's), 1142 
(27th ed. 1988).  Osteoarthritis is associated with age.  See 
Dorland's, 1197, Id.  Thus, the medical evidence would appear 
to show that the condition diagnosed in the left index finger 
in 2006, Heberden's nodes, is, by definition, associated with 
age-related, hereditary disease process than with a residual 
of an injury to the left hand or finger.  That this is so is 
further supported by the fact the physician diagnosed the 
condition in the veteran's left and right hands, rather than 
only in the left hand.

Third, the right shin and left index finger disabilities were 
first manifest in 2006, 60 years after the veteran's 
discharge from active service in 1946 and well-beyond the one 
year presumptive period for arthritis.  Such a gap in time 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).  

Concerning the claimed left shin disability, including a 
scar, it is noted that the Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without any 
objective indications of a left shin disability, including a 
scar, the veteran's reported complaints cannot in and of 
themselves constitute a disability for which service 
connection may be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ( "in the absence of proof of a present 
disability, there can be no valid claim.").

There are no other medical findings or opinions establishing 
that the veteran's currently diagnosed right shin and left 
index finger disabilities had their onset during his active 
service or within a year following discharge, or is otherwise 
the etiological result of active service, or establishing 
that the veteran manifests a left shin disability.

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation.  Consequently, his statements and testimony to the 
extent that he has right and left shin disabilities and a 
left index finger disability that are the etiological result 
of his active service, or had their onset during active 
service or manifested within the one-year presumptive period, 
do not constitute medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

As a preponderance of the evidence is against a finding that 
the veteran manifests a left shin disability including a 
scar, or that the diagnosed right shin disability including a 
scar, and left index finger disability including Heberden's 
nodes are the etiological result of active service, service 
connection for right and left shin disabilities, including 
scars, and a left index finger disability is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2007).

II.  Special Monthly Pension

The veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound.  

The veteran has no service-connected disabilities.  His 
nonservice connected disabilities are rated as following:  
residuals of injury to left index finger, 10 percent 
disabling, residuals of right shin injury including scars, 10 
percent disabling, residuals of left shin injury including 
scars, zero percent disabling (service connection for these 
disabilities has been denied by this decision); diabetes 
mellitus type II, 20 percent disabling, coronary artery 
disease, zero percent disabling, gastroesophageal reflux 
disease, zero percent disabling, and hypertension, zero 
percent disabling.

The RO has conceded the veteran is eligible for nonservice 
connection pension, as he is over the age of 65, but has 
found that he is not entitled to payment of nonservice 
connected pension, as his income exceeds the limit provided 
for in the regulations.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a) (West 2002 & Supp. 2007).

A veteran entitled to receive non-service-connected pension 
may receive pension at a higher, special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole. It is 
only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2007).

In the present case, there no competent medical evidence 
establishing that the veteran is a patient in a nursing home, 
nor does the veteran claim this.  And, although the veteran 
apparently has some difficulty with visual acuity, the 
medical evidence does not establish that the veteran is blind 
or so nearly blind as to require the aid and attendance of 
another individual.  The veteran testified that he had 
undergone eye surgery, apparently twice, and cannot see well 
enough to drive himself.  However, he testified that he had 
determined this of his own volition and that he had not been 
directed not to drive by a physician.  In addition he 
testified that he can see well enough with reading glasses to 
read the labels on items in the grocery store.  The medical 
evidence, which includes VA outpatient treatment reports from 
April 2005 to November 2006, does not establish, nor does the 
veteran aver, that is bedridden, that he is unable to dress 
or undress himself, keep himself ordinarily clean and 
presentable, feed himself, attend to the wants of nature, or 
to protect himself from the dangers incident to his daily 
environment.  The medical evidence thus clearly demonstrates 
that the veteran is not so helpless as to need regular aid 
and attendance.

As for housebound status, a veteran receiving non-service- 
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

The requirement of "permanently housebound" status will be 
considered to have been met when the veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  See 38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

After a thorough review of the record, it is clear that the 
veteran does not meet the SMP requirements for housebound 
benefits.  First, no disability is rated as totally 
disabling.  Diagnostic Codes 7101 and 7346, for hypertension 
and gastroesophageal reflux disease (rated as hiatal hernia), 
do not provide a 100 percent rating.  38 C.F.R. §§ 4.104, 
4.114 (2007).  A 100 percent rating for diabetes requires 
that the veteran be insulin dependent.  38 C.F.R. § 4.119 
(2007).  Here, the VA outpatient treatment report of November 
2006 indicates the veteran's diabetes to be noninsulin 
dependent.  With regard to the veteran's coronary artery 
disease, although the veteran reported dyspnea after walking 
15 minutes in July 2005, VA treatment records of April 2005 
and November 2006 reflect that he was negative for chest pain 
or dyspnea, and physical examination of the heart revealed 
regular rate and rhythm, and no murmurs, rubs or gallops.  A 
100 percent rating for coronary artery disease requires 
chronic congestive heart failure, or that a workload of 3 
METS or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Although the record does 
not reflect METS values, the treatment reports clearly do not 
reflect chronic congestive heart failure or the other 
criteria for a 100 percent rating.  

Second, the evidence does not show, nor does the veteran 
aver, that he is substantially confined to his dwelling or 
home due to the severity of his health problems.  The 
evidence does not show he is hospitalized or bedridden.  
Rather, the veteran testified that he goes out, including 
shopping with his wife.  

VA treatment records show that he is able to walk by himself, 
albeit for short distances before having shortness of breath.  
He can, and does, leave his house and immediate premises, to 
attend medical appointments, and, as above noted, to go out 
with his wife.  Based upon the record, the veteran has not 
shown entitlement to SMP at the housebound rate.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, whether 
based upon housebound status or upon need of regular aid and 
attendance.  Therefore, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided pre-adjudication notice by letter dated in 
November 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board, which he did 
do.  

All known and available records relevant to the issues on 
appeal have been sought and associated with the veteran's 
claims file, and the veteran has not contended otherwise.

No VA medical examination has been conducted or medical 
opinion obtained with respect to the veteran's claim.  
However, in the present case, the evidence reveals that the 
veteran has not been found to exhibit a left shin disability 
and was not diagnosed with right shin or left finger 
disabilities during service or for many years thereafter and 
does not reflect competent evidence showing a nexus between 
service and the disorders at issue.  This warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for residuals of injury to the right shin, 
to include a scar, is denied.

Service connection for residuals of injury to the left shin, 
to include a scar, are denied.

Service connection for residuals of injury to the left index 
finger, to include Heberden's nodes, is denied.  

Special monthly pension based on the need of aid and 
attendance or by reason of being housebound is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


